Citation Nr: 1708729	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for scars of the left knee, status-post shell fragment wound of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left hip.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes of the thoracic spine.

4.  Entitlement to a rating in excess of 10 percent for shell fragment wound residuals of the left knee.

5.  Entitlement to a rating in excess of 10 percent for a scar of the right anterior chest wall.

6.  Entitlement to a compensable rating for malaria residuals.

7.  Entitlement to a compensable rating for residuals of a second-degree burn of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to February 1947, and December 1948 to September 1967 in the United States Army.  He was awarded the Purple Heart during two of his periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher ratings for the left knee scar, shell fragment wound residuals of the left knee, and malaria residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The left hip disability does not involve two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  The disability is also not manifested by ankylosis, extension limited to 5 degrees, flexion limited to 45 degrees, an inability to toe-out more than 15 degrees, an inability to cross the legs, abduction limited to less than 10 degrees, flail joint, or fracture or malunion of the femur.

2.  The thoracic spine disability is not manifested by forward flexion of the thoracolumbar spine of less than 30 degrees, a combined range of motion of the thoracolumbar spine of less than 120 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence of incapacitating episodes.

3.  The scar of the right anterior chest wall involves one scar and it has no disabling effects. 

4.  There is no residual scar from the second-degree burn of the right ankle .


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative changes of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Codes (DCs) 5003, 5250-5255 (2016).

2.  The criteria for a rating in excess of 10 percent for degenerative changes of the thoracic spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5242 (2016).

3.  The criteria for a rating in excess of 10 percent for the right anterior chest wall scar are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7805-7804 (2016).

4.  The criteria for a compensable rating for residuals of a second-degree burn of the right ankle are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, DC 7802 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Where, as here, entitlement to service connection has already been established and an increase in the disability ratings is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding these claims, the Board considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  In a March 2017 brief, the Veteran's representative requested the Board to consider seeking a referral for extraschedular consideration, including under Johnson v. McDonald, 762 F.3d 1362 (2014).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left hip disability, thoracic spine disability, scar of the right anterior chest wall, or residuals of a burn of the right ankle that would render the schedular criteria inadequate.  As discussed below, symptoms (pain, stiffness and limited walking due to the left hip and back disabilities, and pain associated with the right anterior chest wall scar) are fully contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  In other words, the Veteran does not have any symptoms resulting from his service-connected left hip disability, thoracic spine disability, scar of the right anterior chest wall, or residuals of a burn of the right ankle that are unusual or different from those contemplated by the schedular criteria.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually can ignore the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  38 C.F.R. § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  Id.  

The Veteran is service-connected for degenerative changes of the thoracic spine (10 percent disabling), residuals of a shell fragment wound of the left knee (10 percent disabling), a scar of the right anterior chest wall (10 percent disabling), degenerative changes of the left hip (10 percent disabling), malaria residuals (noncompensable), residuals of a second-degree burn on the right ankle (noncompensable), and a scar on the left knee (noncompensable).  However, there is simply no indication in the record that the overall severity of these disabilities combined falls outside the realm of the schedular criteria.  This is not an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  However, the Veteran has not alleged that he is unable to secure or follow a substantially gainful occupation as the result of his left hip disability, thoracic spine disability, scar of the right anterior chest wall, or burn residuals of the right ankle. The VA examiners found no impact on employment due to the these disabilities.  Thus, Rice is inapplicable.

As discussed below, the May 2011 VA examination report is adequate for adjudication.  The examiner examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support higher ratings than those already assigned.  

      Left Hip
      
In an unappealed March 2009 rating decision, the Veteran was awarded service connection for his left hip disability and assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, DC 5010.  In the December 2011 rating decision on appeal, the RO denied a rating in excess of 10 percent.

Diagnostic Code 5010 is used for rating traumatic arthritis and provides that arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis, under DC 5003. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is assigned with x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. These 10 and 20 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.

Diagnostic Codes 5250 to 5255 pertain to the hip and thigh.  DC 5250 requires evidence of ankylosis of the hip.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

DC 5251 allows a maximum rating of 10 percent where extension of the thigh is limited to 5 degrees.

DC 5252 provides a rating of 10 percent where flexion of the thigh is limited to 45 degrees, 20 percent where flexion is limited to 30 degrees, 30 percent where flexion is limited to 20 degrees, and 40 percent where flexion is limited to 10 degrees.

DC 5253 provides a rating of 10 percent where rotation of the thigh is limited and the individual cannot toe-out more than 15 degrees.  A 10 percent rating is also assigned where there is limitation of adduction such that the legs cannot be crossed.  A 20 percent rating is assigned with evidence of limitation of abduction beyond 10 degrees.
DC 5254 provides a single rating of 80 percent for a flail joint of the hip.

DC 5255 provides ratings based on malunion or fracture of the femur.
For VA compensation purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II.

On VA examination in May 2011, the Veteran denied instability, stiffness, weakness, or flare-ups of the left hip.  He could stand for 15-30 minutes.  He could walk more than 1/4 mile but less than 1 mile.  Assistive devices for the hip were not required.  His gait was normal and there was no evidence of abnormal weight bearing.

On examination, active flexion was 0 to 100 degrees with no pain, and passive flexion was 0 to 110 degrees without pain.  Active extension was 0 to 20 degrees without pain, and passive extension was 0 to 30 degrees without pain.  Active abduction and passive abduction were both 0 to 30 degrees without pain.  Active adduction and passive adduction were both 0 to 20 degrees without pain.  Active internal rotation and passive internal rotation were both 0 to 30 degrees without pain.  Active external rotation and passive external rotation were both 0 to 50 degrees without pain.  There was no fatigue, weakness, or incoordination on motion. There was no objective evidence of pain following repetitive motion, or further limitation of motion on repetition.  There was no joint ankylosis.   The Veteran could cross his legs and toe-out more than 15 degrees.  There were no significant effects of the left hip disability on occupation.  The hip disability had a moderate effect on chores, shopping, exercise, sports, recreation, traveling, bathing, and dressing, a mild effect on toileting, and no effect on grooming.

In a June 2015 VA treatment record, the Veteran had extension to 0 degrees in active motion of the bilateral hips.

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's degenerative changes of the left hip.  A higher rating is not warranted under DC 5003 as the disability does not involve two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

A higher rating is also not warranted under the diagnostic codes pertaining to the thigh and hip.  Diagnostic Code 5250 is not applicable as there is no indication of ankylosis; the VA examiner found to the contrary.  As extension is not limited to 5 degrees and flexion is not limited to 45 degrees, DCs 5251 and DC 5252 are not applicable.  Diagnostic Code 5253 does not apply as the Veteran can toe-out more than 15 degrees, can cross his legs, and has abduction greater than 10 degrees.  There is no indication of a flail joint of the left hip, or of malunion or a fracture of the femur.  As such, DCs 5254 and 5255 are not for application.

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra given the Veteran's contentions of left hip pain.  However, on VA examination there was no fatigue, weakness, or incoordination on motion. There was no objective evidence of pain following repetitive motion, or further limitation of motion on repetition.  Thus, any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected left hip disability.

The Board has considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The May 2011 VA examination report contains sufficient findings and remand is not required.  Initially, the record indicates that the Veteran's right hip is not undamaged as 2015 VA treatment records indicate right hip pain associated with the left knee problems.  Thus, range of motion measurements for the right hip are not needed.  Moreover, the May 2011 VA examiner performed joint testing for pain in both active and passive motion, and as he found no evidence of abnormal weight-bearing, the Board finds the findings sufficient even if they were not obtained in weight-bearing status.

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a higher rating for the left hip disability under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  

      Thoracic Spine

In a March 1977 rating decision, the Veteran was awarded service connection for his spine disability and assigned a 10 percent rating.  This rating was continued in February 1996 and March 2009 rating decisions.

In the December 2011 rating decision on appeal, the RO again denied a rating in excess of 10 percent.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.
  
Additionally, under the Formula for intervertebral disc syndrome (IVDS) based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Under this Formula, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months, a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks, and a 60 percent rating is warranted if the total duration is at least six weeks.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  These rating  criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2016).

On VA examination in May 2011, the Veteran reported back pain treated with Tylenol with Codeine.  He responded well to this treatment.  He did not require assistive devices.  He reported severe flare-ups of pain every 1-2 months, lasting 1-2 days.  Precipitating factors included bending, lifting, and carrying.  Alleviating factors included rest and medication.  The Veteran reported he was limited to half of his normal capacity during a flare-up.  He could walk between 1/4 of a mile and 1 mile.

On examination, there was no history of bowel or bladder problems, numbness, paresthesias, fall, or unsteadiness.  There was pain and stiffness.  There was no fatigue.  His gait was normal and there were no abnormal spinal curvatures.  There was no ankylosis.  The examiner found no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.

The Veteran had flexion to 90 degrees, extension to 30 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  There was no objective evidence of pain on movement.  There was no objective evidence of pain on repetition or additional limitation of motion on repetition.  There were no incapacitating episodes of spine disease.  Reflexes were hypoactive.  Sensation was normal.  A motor examination was normal and there was no muscle atrophy.  The examiner found no significant effects of the disability on employment.  There was a moderate effect on exercise, sports, and recreation, a mild effect on chores, shopping, traveling, feeding, bathing, dressing, toileting, and grooming, and no effect on feeding.  

The Veteran's treatment records were also reviewed but do not contain findings sufficient for rating the thoracic spine disability under the applicable criteria.

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's lumbar spine disability based on the General Rating Formula for Disease or Injury of the Spine.  The evidence establishes functional  forward flexion of the thoracolumbar spine greater than 30 degrees and a combined range of motion of the thoracolumbar spine of greater than 120 degrees; there is not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra, given the Veteran's reports of pain.  However, there was no objective evidence of pain or additional limitation of motion on repetition.  Any additional functional impairment due to pain, including on use, is already contemplated in the evaluation assigned and that there is no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected lumbar spine disability.

As for incapacitating episodes, given the findings of the VA examiner, and as there is no record of prescribed bed rest by a physician due to the service-connected lumbar spine disability, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate.   Further, as no neurological abnormality has been identified as associated with the thoracic spine disability, a separate rating in this regard is not warranted.

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016) but finds that remand is not required.  Initially, the spine has no opposite joint.  As for weight-bearing, all tests of spinal motion are done while in a weight-bearing status inasmuch as the only means of testing nonweight-bearing is if the examined is either supine or prone, in which case testing of range of motion in all planes is simply not possible.  As for active and passive motion, the examination report shows that pain in active motion was considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher, separate, or staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  


Scar of the Right Anterior Chest Wall & Residuals of a Second-Degree Burn of the Right Ankle.

In an unappealed March 2009 rating decision, the Veteran was awarded service connection for a scar of the right anterior chest wall and assigned a 10 percent rating.  He was also awarded service connection for residuals of a second-degree burn of the right ankle and assigned a noncompensable evaluation.

In February 1996 and March 2009, the rating for the chest wall scar was continued.  

In the December 2011 rating decision on appeal, the RO denied a rating in excess of 10 percent for the right anterior chest wall scar, and a compensable rating for residuals of the burn of the right ankle.

Diagnostic Codes 7800-7805 pertain to scars.  The Veteran's chest wall scar has been rated pursuant to 38 C.F.R. § 4.118, DC 7805-7804, and his burn residuals have been rated pursuant to DC 7802.  

Diagnostic Code 7800 pertains to burns or scars affecting the head, face, or neck.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent rating will be assigned.  A 20 percent rating is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is warranted where there is evidence of a scar area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929) square centimeters).  A 40 percent rating is warranted where there is evidence of a scar area or areas of 144 square inches (929 square centimeters) or greater.  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating. Under Note (1) to this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. Under Note (3) to this diagnostic code, scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 to7804 are to be evaluated under an appropriate Diagnostic Code. 

On VA examination in May 2011, the Veteran reported pain associated with the right anterior chest wall scar.  The scar measured 0.5 inches wide by 0.5 inches long.  There was no skin breakdown or other symptoms.  There were no limitations on employment or on routine daily activities.  The scar was not unstable, did not cause limited motion or function, and there was no inflammation, edema, or keloid formation.  It was not adherent to the underlying tissue.  There was no underlying soft tissue damage.  The scar was not elevated or depressed, its texture was normal, and it had no induration or inflexibility.  

As for the right ankle, the examiner noted there was a previous second-degree burn.  On current examination, however, there was no objective evidence of any residual scar as a result of a burn to the Veteran' right ankle.  In the absence of a scar, the examiner was unable to provide any measurements or findings in this regard.  While the concluding "Diagnosis" portion of the report states, "there is objective evidence of any residual scar as a result of a reported burn of the Vet's right ankle," the Board finds this statement contains a typographical error.  Given the remainder of the examination report which clearly indicates that the examiner could find no associated scar, the Board finds that the word, "no," was simply omitted prior to the words, "objective evidence," in this statement. 

The Veteran's treatment records were also reviewed but do not contain findings sufficient for rating Veteran's scars under the applicable criteria.

The preponderance of the evidence is against a higher rating for either scar.  As for the right anterior chest wall, DC 7800 is inapplicable as the scar does not involve the head, face, or neck.  The scar is not of the requisite size to obtain a higher rating under DC 7801.  DC 7802 does not provide a rating higher than 10 percent.  A higher rating is not possible under DC 7804 as only one scar is involved.  DC 7805 is not applicable as there are no disabling effects of the scar.  As for the right ankle burn, as the examiner found no current scar or other residuals, a higher rating is not possible under any diagnostic code.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than those already assigned, the doctrine is not for application.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a May 2011 letter. 
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

In a March 2017 brief, the Veteran's representative argued that because the last VA examination was conducted in 2011, it is too old to adequately evaluate the Veteran's disabilities.  A remand for a new VA examination is not warranted based merely upon the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007); VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted).  The Veteran and his representative have not argued that the disabilities adjudicated herein have worsened since the last VA examination, and treatment records generated since the examination do not indicate worsening of the left hip disorder, thoracic spine disorder, anterior chest wall scar, or residuals of the right ankle burn.  The May 2011 examiner recorded the Veteran's medical history, performed an examination, and described the current state of the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 C.F.R. § 3.327(a).  The May 2011 VA examination is thus adequate to decide these claims.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

A rating in excess of 10 percent for degenerative changes of the left hip is denied.

A rating in excess of 10 percent for degenerative changes of the thoracic spine is denied.

A rating in excess of 10 percent for a scar of the right anterior chest wall is denied.

A compensable rating for residuals of a second-degree burn of the right ankle is denied.


REMAND

In March 2017, the Veteran's representative requested that a new VA examination be conducted for the disabilities on appeal, as the last examination took place in 2011.  On review of the treatment records generated since the May 2011 examination, they do indicate a worsening of the Veteran's shrapnel wound residuals of the left knee.  On VA examination the Veteran displayed a range of motion of 0 to 120 degrees in the left knee.  In comparison, in a September 2014 VA treatment record, the Veteran's range of motion was 0 to 100 degrees, and in an April 2015 VA treatment record, his range of motion of 0 to 105 degrees.  Moreover, the VA examination report did not address any muscle injuries associated with the left knee disability, despite the fact the Veteran is service-connected for shrapnel wound residuals.  For these reasons, the Board agrees that an updated VA examination is required for the left knee disability. While a muscle injury rating cannot be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions, the examiner should also identify any associated neurological abnormalities.  38 C.F.R. § 4.55(a).  

While on remand, the examiner should additionally provide findings compliant with Correia v. McDonald, 28 Vet.  App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.)  

As for the left knee scar, the May 2011 VA examination report indicates the presence of one scar on the knee, measuring 0.5 inches wide and 5 inches long.  In his VA Form 9s, however, the Veteran reported that he has four scars on the left knee associated with his in-service shrapnel wound, including a 9-inch scar, a 20-inch scar, and a 17-inch scar.  He is competent to provide a description of his scars.  On examination, the examiner should clarify the number of scars and their measurements.

As for malaria residuals, the May 2011 VA examiner found there was no active disease and no residuals.  Under DC 6304, residuals such as liver or spleen damage are to be rated under the appropriate system.  A February 2015 VA treatment record indicates the Veteran has a cyst on his liver.  It does not appear that imaging or diagnostic testing of the liver took place on VA examination in 2011.  The Board cannot ascertain whether the current liver cyst is a residual of his malaria, and as such, an updated VA examination must be afforded.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these remaining claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected shell fragment wound residuals of the left knee, including the associated scar(s), in accordance with the applicable worksheets for rating the knee, muscle injuries, neurological impairments, and scars.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

(i.)  ORTHOPEDIC ASSESSMENT: In addition to completing the applicable worksheet for rating the knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

(ii.)  MUSCLE ASSESSMENT: The examiner must clearly identify any muscle group impaired by the service-connected shell fragment wound residuals of the left knee and complete the applicable worksheet for rating muscle injuries as indicated.  

(iii.)  NEUROLOGICAL ASSESSMENT: The examiner must clearly identify any neurological manifestations of the service-connected shell fragment wound residuals of the left knee and complete the applicable worksheet for rating neurological impairments as indicated. 

(iv.)  SKIN ASSESSMENT: The examiner must clearly indicate the measurements and the number of scars associated with the service-connected shell fragment wound of the left knee and complete the applicable worksheet for rating scars. 

In doing so, the examiner must address the Veteran's report that he has 4 scars associated with his shell fragment wound of the left knee, rather than 1 scar as found by the May 2011 VA examiner.

2.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected malaria residuals, in accordance with the applicable worksheet for rating the disorder.

In doing so, the examiner must specifically opine on whether the Veteran's liver cyst, documented in a February 2015 VA treatment record, is a residual of his malaria.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

3.  Thereafter, readjudicate the claims, considering all evidence.  The RO must consider whether any residuals of the service-connected shell fragment wound of the left knee, including any neurological impairment or muscle injury, should separately be rated.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


